DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
In Applicant’s response dated 08/11/2022, Applicant amended Claims 1, 4, 5, 17 and 20; and argued against all objections and rejections previously set forth in the Office Action dated 06/15/2022.
In light of Applicant’s amendments and remarks, the previously set forth objection is withdrawn. 
In light of Applicant’s amendments and remarks, the previously set forth rejection under 35 U.S.C. 112 is withdrawn.

Status of the Claims
 Claims 1 – 4 and 7 – 20 are rejected under 35 U.S.C. 101 and Claims 1 – 20 are rejected under 35 U.S.C. 103.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 4 and 7 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more. The claim(s) recite(s) a process for examining data from a source, by generating statistical models, selecting a model, using the model to create a forecast and comparing the data to identify unexpected values.
The limitations of receive via the data interface from the source, a set of historical data for a first period of time and a set of current data for a second period of time, the second period of time subsequent to the first period of time; generate a plurality of statistical models based on the historical data and a forecast for each model; select one of the plurality of statistical models based on at least one criterion; generate a new forecast, using the selected model, predicting occurrences during the second period of time, the occurrences already described by the set of current data; compare the set of current data against the new forecast to identify any data points in the set of current data with unexpected values; and output a result of the comparison, the result comprising any data points with the unexpected values, as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind  and/or by a human using pen and paper, but for the recitation of generic computer components. See MPEP 2106.04(a)(2)(III). The claims limitations are analogous to receiving data, performing a plurality of statistical analysis and select one based on a particular characteristic and performing a prediction using the selected statistical analysis, comparing the data and obtaining the results. If a claim limitation, under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls under the “mental processes” grouping of abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites three additional elements  “a processor; a data interface coupled to the processor; and a memory coupled to the processor“. The elements in both steps are recited at a high level of generality (i.e., as a generic processor, a generic interface and a generic memory) such that it amounts no more than mere instructions to apply the exception using a generic computer components. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. See MPEP 2106.05(a).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually or as whole. As discussed above with regard to the integration of the abstract idea into a practical application, the additional elements of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claims 17 and 20 are rejected under the dame rationale as claim 1 above.

Regarding Claims 2 – 4, 18 and 19, the claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception when considered individually or as a whole. For example, Claims 2 – 4, 18 and 19 merely manipulate the results, which is an insignificant extra solution activity in the form of manipulating the gathered data. See MPEP 2106.05(g).

Regarding Claims 8, 9 and 12, the claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception when considered individually or as a whole. For example, Claims 8, 9 and 12 merely required the data to be from a particular data source which is an insignificant extra solution activity (Selecting a particular data source or type of data to be manipulated). See MPEP 2106.05(g).

Regarding Claims 10 – 12, the claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception when considered individually or as a whole. For example, Claims 10 – 12, merely require the building of a model that include data in a certain format, which is an insignificant extra solution activity (Selecting a particular data source or type of data to be manipulated). See MPEP 2106.05(g).

Regarding claims 13, the claim does not include any additional element that are sufficient to amount to significantly more than the judicial exception when considered individually or as a whole. The claim merely required the data to be of a certain format which is which is an insignificant extra solution activity (Selecting a particular data source or type of data to be manipulated). See MPEP 2106.05(g).

Regarding Claims 14 – 16, the claims do not include any additional element that are sufficient to amount to significantly more than the judicial exception when considered individually or as a whole. For example Claims 14 – 16, merely describe the data and how the data is being analyze, which is an insignificant extra solution activity in the form of manipulating the gathered data. See MPEP 2106.05(g).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 – 5, 7 – 10 and 12 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Padmanabhan et al. (US 2021/0103858) (hereinafter, Padmanabhan) in view of Hild (US 2020/0394462) (hereinafter, Hild).

	Regarding Claim 1, Padmanabhan teaches a device for examining data from a source (See Padmanabhan’ s Abstract), the device comprising: 
	a processor (Padmanabhan in par 0014, teaches a system comprising one or more processors in communication with a data storage); 
	a data interface coupled to the processor (Padmanabhan in par 0049, 0052 and Fig. 1, further teaches a data acquisition module 120 that receives historical data from the database or from other computing devices over the network), and 
	a memory coupled to the processor, the memory storing computer executable instructions (Padmanabhan in par 0014, teaches a system comprising one or more processors in communication with a data storage. Padmanabhan in par 0048 and Fig. 1, further teaches that non-volatile storage 112 stores the operating system and programs, including computer-executable instructions for implementing the operating system and modules) that when executed by the processor cause the processor to: 
	receive via the data interface from the source, a set of historical data for a first period of time and a set of current data for a second period of time, the second period of time subsequent to the first period of time (Padmanabhan in par 0052 and Fig. 3, further teaches that at block 302, the data acquisition module 120 receives historical data from the database or from other computing device over the network interface 110. Padmanabhan in par 0062 – 0063, and Fig. 3, further teaches that the training module 124 can validate the optimal model ensembles determined by the ensemble module 122. The validation includes testing the values of the optimal model ensembles with a set of data from the historical data that is different than the data in the historical data that was used to train the candidate models. For example, in the product sales prediction example, the training data can be associated with sales that occurred in 2016 and the validation data can be associated with sales that occurred in 2017. Padmanabhan in par 0064 and Fig. 3, further teaches that at block 312, the execution module 126 receives at least one input condition for at least one data category and generates a prediction for the future using the ensemble of models for such data category); 
	generate a plurality of statistical models based on the historical data and a forecast for each model (Padmanabhan in par 0049, further teaches , the system 100 can use machine learning models and/or statistical models. The one or more models can include any suitable machine learning approach or paradigm; for example, neural networks, tree-based models (for example, Random Forest, XGBoost, or the like), extrapolation models (for example, Linear Regression), or the like. Padmanabhan in par 0053 – 0054 and Fig. 3, further teaches that at block 304, the ensemble module 122 generates or receives a list of candidate models. In an example, the list of candidate models includes 25-50 models; and in a particular example, includes 35 models. At block 306, the training module 124 trains each of the candidate models with at least some of the historical data. The historical data used to train the candidate models includes known prediction outcomes of the input features. Training of the candidate models involves teaching each of the models to predict an outcome variable using a separate set of features and associated weightings for each candidate model based on historical data where both the features and outcome are known);
	select one of the plurality of statistical models based on at least one criterion (Padmanabhan in par 0055, further teaches that at block 308, the ensemble module 122, for each data category, determines one or more ensembles, comprising a selection of the trained candidate models, that performs best, performs substantially well, or performs approximately optimally, for generating predictions in such category. Padmanabhan in par 0069, further teaches that the candidate models can have groupings of models. In some cases, with groupings, the ensemble module 122 selects at least one model from at least one of the groupings. For example, in the product sales prediction example, there may be a grouping of pooled models or primed models. Such types of models are useful if a product or group of products in a product category has a scarcity of historical data. By forcing the ensemble module to select at least one of these types of models in the ensemble, it covers future situations where a product sales prediction is required but the product has a dearth of historical sales data); 
	[…] predicting occurrences during the second period of time, the occurrences already described by the set of current data (Padmanabhan in par 0062 – 0063, and Fig. 3, further teaches that the training module 124 can validate the optimal model ensembles determined by the ensemble module 122. The validation includes testing the values of the optimal model ensembles with a set of data from the historical data that is different than the data in the historical data that was used to train the candidate models. For example, in the product sales prediction example, the training data can be associated with sales that occurred in 2016 and the validation data can be associated with sales that occurred in 2017. Padmanabhan in par 0064 and Fig. 3, further teaches that at block 312, the execution module 126 receives at least one input condition for at least one data category and generates a prediction for the future using the ensemble of models for such data category).
	However, Padmanabhan does not specifically disclose generate a new forecast, using the selected model, […]; 
	compare the set of current data against the new forecast to identify any data points in the set of current data with unexpected values; and output a result of the comparison, the result comprising any data points with the unexpected values.
	Hild teaches a computing device that can convert the historical datasets into training data for a machine-learning model, and train the machine-learning model. This can yield a trained machine-learning model configured to generate a forecast of the performance characteristic for the software application over a future timespan (See Hild’s Abstract).
	generate a new forecast, using the selected mode (Hild in par 0022, further teaches that after generating the training data 108, the centralized server 101 can train a machine-learning model 110 based on the training data 108. Examples of the machine-learning model 110 can include a neural network, such as a long short-term memory (LSTM) neural network or a convolutional neural network (CNN); a support vector machine; a Bayesian classifier, such as a Naïve Bayes classifier; or any combination of these. The centralized server 101 can train the machine-learning model 110 by iteratively tuning weights 116 (e.g., node weights or connection weights) internal to the machine-learning model 110 based on the training data 108 to produce a trained machine-learning model 112. Hild in par 0023, further teaches that the centralized server 101 can transmit the trained machine-learning model 112 back to the computing environments 102a-n, which in turn can execute the trained machine-learning model 112 to generate respective forecasts. For example, FIG. 1 depicts an example in which the centralized server 101 transmits the trained machine-learning model 112 to the computing environments 102n (as shown by the dashed arrow), which in turn can execute the trained machine-learning model 112 to generate forecast 114);
	compare the set of current data against the new forecast to identify any data points in the set of current data with unexpected values (Hild in par 0024 – 0027 and Fig. 3, further teaches the forecast 114 includes values of a performance characteristic (e.g., cache consumption or latency) associated with a software application, where the values fluctuate over a one year timespan ranging from Jan. 1, 2019 to Dec. 1, 2019. This one year timespan is considered a “future timespan” with respect to the “prior timespan” of the historical data 106a shown in FIG. 2 (e.g., Jan. 1, 2018 to Dec. 1, 2018). The forecast 114 can be automatically analyzed for anomalies with anomaly detection software 122. The anomaly detection software 122 can analyze the forecast 114 for one or more anomalies indicating potential problems related to the software application. The computing environment 102n may generate the forecast 114 and then transmit it to the centralized server 101, which can receive the forecast 114 and analyze it for anomalies using the anomaly detection software 122. The centralized server 101 can then transmit any applicable alerts back to the computing environment 102n, so that a user can take appropriate action. The anomaly detection software 122 may include a range of expected values for a performance characteristic associated with the software application. The range of expected values may be derived from the historical data 106. The anomaly detection software 122 can analyze the forecast 114 based on this range of expected values and flag values that fall outside the range as anomalous. The anomaly detection software 122 can analyze the forecast 114 to determine whether any of its values exceeds an upper limit T (e.g., as shown by the dashed line in FIG. 3). If so, the anomaly detection software 122 can flag that value as anomalous. Additionally or alternatively, the anomaly detection software 122 can analyze the forecast 114 for unexpected patterns of values that substantially deviate (e.g., deviate by at least a threshold amount) from the historical data 106a-n and flag such patterns as anomalous. The anomaly detection software 122 can then provide one or more alerts to a user based on the flagged values to indicate the potential anomalies. In par 0027, Hild further teaches another example in which the performance improvement software 126 can then feed the group of adjusted inputs into the trained machine-learning model 112 to produce a group of adjusted forecasts. The performance improvement software 126 can then compare each adjusted forecast in the group to the initial forecast to determine which of the forecasts is the “best” according to one or more predefined criteria, which may be set by a user or predefined. If one of the adjusted forecasts in the group is “better” than the initial forecast, the performance improvement software 126 can output details to the user about the variable values that it adjusted (in the system information) to obtain the improved prediction, so that the user can implement those changes or the system 100 can automatically implement those changes);
	output a result of the comparison, the result comprising any data points with the unexpected values (Hild in par 0026, further teaches that the anomaly detection software 122 can analyze the forecast 114 based on this range of expected values and flag values that fall outside the range as anomalous. The anomaly detection software 122 can provide one or more alerts to a user based on the flagged values to indicate the potential anomalies. The anomaly detection software 122 can provide the alerts to the user by transmitting the alerts to a client device 124). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Hild with the teachings as in Padmanabhan in order to provide the user with a machine learning model to analyze data. The motivation for doing so would have been to provide the user with insight associated with a forecast associated with the source data, thus facilitating the user with important data that prevent failures and helps with allocation of resources (See Hild’s par 0008 – 0009).

	Regarding Claim 2, Padmanabhan in view of Hild teaches the limitations contained in parent Claim 1. Hild further teaches:
	wherein the computer executable instructions further cause the processor to: 
	upload the result of the comparison to a graphical user interface (Hild in par 0026, and Fig. 3, further teaches that the anomaly detection software 122 may include a range of expected values for a performance characteristic associated with the software application. The range of expected values may be derived from the historical data 106. The anomaly detection software 122 can analyze the forecast 114 based on this range of expected values and flag values that fall outside the range as anomalous. The anomaly detection software 122 can analyze the forecast 114 to determine whether any of its values exceeds an upper limit T (e.g., as shown by the dashed line in FIG. 3). If so, the anomaly detection software 122 can flag that value as anomalous. Additionally or alternatively, the anomaly detection software 122 can analyze the forecast 114 for unexpected patterns of values that substantially deviate (e.g., deviate by at least a threshold amount) from the historical data 106a-n and flag such patterns as anomalous. The anomaly detection software 122 can then provide one or more alerts to a user based on the flagged values to indicate the potential anomalies).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Hild with the teachings as in Padmanabhan in order to provide the user with a machine learning model to analyze data. The motivation for doing so would have been to provide the user with insight associated with a forecast associated with the source data, thus facilitating the user with important data that prevent failures and helps with allocation of resources (See Hild’s par 0008 – 0009).

	Regarding Claim 3, Padmanabhan in view of Hild teaches the limitations contained in parent Claim 1. Hild further teaches:
	further comprising flagging the data points with unexpected values in association with a process that uses the current data (Hild in par 0026, and Fig. 3, further teaches that the anomaly detection software 122 may include a range of expected values for a performance characteristic associated with the software application. The range of expected values may be derived from the historical data 106. The anomaly detection software 122 can analyze the forecast 114 based on this range of expected values and flag values that fall outside the range as anomalous. The anomaly detection software 122 can analyze the forecast 114 to determine whether any of its values exceeds an upper limit T (e.g., as shown by the dashed line in FIG. 3). If so, the anomaly detection software 122 can flag that value as anomalous. Additionally or alternatively, the anomaly detection software 122 can analyze the forecast 114 for unexpected patterns of values that substantially deviate (e.g., deviate by at least a threshold amount) from the historical data 106a-n and flag such patterns as anomalous. The anomaly detection software 122 can then provide one or more alerts to a user based on the flagged values to indicate the potential anomalies).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Hild with the teachings as in Padmanabhan in order to provide the user with a machine learning model to analyze data. The motivation for doing so would have been to provide the user with insight associated with a forecast associated with the source data, thus facilitating the user with important data that prevent failures and helps with allocation of resources (See Hild’s par 0008 – 0009).

	Regarding Claim 4, Padmanabhan in view of Hild teaches the limitations contained in parent Claim 1. Padmanabhan further teaches:
	wherein the current data is examined prior to being used in a process (Padmanabhan in par 0064 and Fig. 3, further teaches that at block 312, the execution module 126 receives at least one input condition for at least one data category and generates a prediction for the future using the ensemble of models for such data category), and 
	However, Padmanabhan does not specifically disclose wherein the computer executable instructions further cause the processor to: 
	interrupt a process that uses the current data when the result comprises at least one data point with an unexpected value.
	Hild in par 0013, teaches that the forecasts may indicate upper limits, lower limits, seasonal trends, and other information related to the performance characteristics of the database server software during the future timespan, which can be used to avoid potential problems with the database server software. For example, this information can be analyzed by anomaly detection software to detect anomalies (e.g., unexpected peaks, troughs, or patterns) indicating potential problems related to the database server software in the future, which in turn can trigger corresponding alerts for a user to take corrective or preventative action. Hild in par 0026, further teaches that the anomaly detection software 122 can analyze the forecast 114 for unexpected patterns of values that substantially deviate (e.g., deviate by at least a threshold amount) from the historical data 106a-n and flag such patterns as anomalous. The anomaly detection software 122 can then provide one or more alerts to a user based on the flagged values to indicate the potential anomalies. In some examples, the anomaly detection software 122 can provide the alerts to the user by transmitting the alerts to a client device 124 associated with the user, such as the user's mobile phone, laptop computer, or desktop computer.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Hild with the teachings as in Padmanabhan in order to provide the user with a machine learning model to analyze data. The motivation for doing so would have been to provide the user with insight associated with a forecast associated with the source data, thus facilitating the user with important data that prevent failures and helps with allocation of resources (See Hild’s par 0008 – 0009).

	Regarding Claim 5, Padmanabhan in view of Hild teaches the limitations contained in parent Claim 1. Padmanabhan further teaches:
	wherein to generate the plurality of statistical models (Padmanabhan in par 0049, further teaches , the system 100 can use machine learning models and/or statistical models. The one or more models can include any suitable machine learning approach or paradigm; for example, neural networks, tree-based models (for example, Random Forest, XGBoost, or the like), extrapolation models (for example, Linear Regression), or the like. Padmanabhan in par 0053 – 0054 and Fig. 3, further teaches that at block 304, the ensemble module 122 generates or receives a list of candidate models. In an example, the list of candidate models includes 25-50 models; and in a particular example, includes 35 models. At block 306, the training module 124 trains each of the candidate models with at least some of the historical data), the computer executable instructions further cause the processor to:
	train a first model with data from a third period of time of the set of historical data, the third period being a subset of the first period (Padmanabhan in par 0053 – 0054 and Fig. 3, further teaches that at block 304, the ensemble module 122 generates or receives a list of candidate models. In an example, the list of candidate models includes 25-50 models; and in a particular example, includes 35 models. At block 306, the training module 124 trains each of the candidate models with at least some of the historical data. The historical data used to train the candidate models includes known prediction outcomes of the input features. Training of the candidate models involves teaching each of the models to predict an outcome variable using a separate set of features and associated weightings for each candidate model based on historical data where both the features and outcome are known. Padmanabhan in par 0062 – 0063, and Fig. 3, further teaches that the training module 124 can validate the optimal model ensembles determined by the ensemble module 122. The validation includes testing the values of the optimal model ensembles with a set of data from the historical data that is different than the data in the historical data that was used to train the candidate models. For example, in the product sales prediction example, the training data can be associated with sales that occurred in 2016 and the validation data can be associated with sales that occurred in 2017), 
	forecast data for a fourth period of time, subsequent to the third period, and a subset of the first period, and compare the forecasted data for the fourth period with the corresponding set of historical data (Padmanabhan in par 0062 – 0063, and Fig. 3, further teaches that the training module 124 can validate the optimal model ensembles determined by the ensemble module 122. The validation includes testing the values of the optimal model ensembles with a set of data from the historical data that is different than the data in the historical data that was used to train the candidate models. For example, in the product sales prediction example, the training data can be associated with sales that occurred in 2016 and the validation data can be associated with sales that occurred in 2017); and 
	repeating the training and forecasting for each of the plurality of statistical models (Padmanabhan in par 0045, teaches that different data categories may behave differently and so forcing a single ensemble to work for all categories may not be ideal. However, on the other hand, fine tuning and selecting an ensemble per category cannot be accomplished manually as it is an enormous task. Hence, the embodiments disclosed herein provide a technological solution to provide an automated way to select an ensemble model configuration per category. As described, such a selection can be re-run periodically, for example every month, to update the ensemble model configuration..
	
	Regarding Claim 7,  Padmanabhan in view of Hild teaches the limitations contained in parent Claim 1. Hild further teaches:
	wherein comparing the current data to the new forecast comprises running forecasts for the actual period and comparing the current data against at least one prediction interval from the new forecast to capture the unexpected values (Hild in par 0026, and Fig. 3, further teaches that the anomaly detection software 122 may include a range of expected values for a performance characteristic associated with the software application. The range of expected values may be derived from the historical data 106. The anomaly detection software 122 can analyze the forecast 114 based on this range of expected values and flag values that fall outside the range as anomalous. The anomaly detection software 122 can analyze the forecast 114 to determine whether any of its values exceeds an upper limit T (e.g., as shown by the dashed line in FIG. 3). If so, the anomaly detection software 122 can flag that value as anomalous. Additionally or alternatively, the anomaly detection software 122 can analyze the forecast 114 for unexpected patterns of values that substantially deviate (e.g., deviate by at least a threshold amount) from the historical data 106a-n and flag such patterns as anomalous. The anomaly detection software 122 can then provide one or more alerts to a user based on the flagged values to indicate the potential anomalies. Hild in par 0027 teaches that performance improvement software 126 can be executed to determine how to improve performance of the software application during the future timespan. The system information about the computing environment 102n may be provided as input to the trained machine-learning model 112 to generate an initial forecast, such as forecast 114. The performance improvement software 126 may also receive the system information and iteratively adjust variable values in the system information to produce a group of adjusted inputs. As used herein, a “variable” is a configurable parameter defining at least part of the system information and a “variable value” is a value (e.g., numeric value) of the variable. The performance improvement software 126 can then feed the group of adjusted inputs into the trained machine-learning model 112 to produce a group of adjusted forecasts. The performance improvement software 126 can then compare each adjusted forecast in the group to the initial forecast to determine which of the forecasts is the “best” according to one or more predefined criteria, which may be set by a user or predefined. If one of the adjusted forecasts in the group is “better” than the initial forecast, the performance improvement software 126 can output details to the user about the variable values that it adjusted (in the system information) to obtain the improved prediction, so that the user can implement those changes or the system 100 can automatically implement those changes).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Hild with the teachings as in Padmanabhan in order to provide the user with a machine learning model to analyze data. The motivation for doing so would have been to provide the user with insight associated with a forecast associated with the source data, thus facilitating the user with important data that prevent failures and helps with allocation of resources (See Hild’s par 0008 – 0009).

	Regarding Claim 8, Padmanabhan in view of Hild teaches the limitations contained in parent Claim 1. Padmanabhan further teaches:
	wherein the source comprises an external source of the current data (Padmanabhan in par 0064 and Fig. 3, further teaches that at block 312, the execution module 126 receives at least one input condition for at least one data category and generates a prediction for the future using the ensemble of models for such data category).

	Regarding Claim 9, Padmanabhan in view of Hild teaches the limitations contained in parent Claim 1. Padmanabhan further teaches:
	wherein the source comprises an internal source of the current data (Padmanabhan in par 0052 and Fig. 3, further teaches that at block 302, the data acquisition module 120 receives historical data from the database or from other computing device over the network interface 110. Padmanabhan in par 0062 – 0063, and Fig. 3, further teaches that the training module 124 can validate the optimal model ensembles determined by the ensemble module 122. The validation includes testing the values of the optimal model ensembles with a set of data from the historical data that is different than the data in the historical data that was used to train the candidate models. For example, in the product sales prediction example, the training data can be associated with sales that occurred in 2016 and the validation data can be associated with sales that occurred in 2017. Padmanabhan in par 0064 and Fig. 3, further teaches that at block 312, the execution module 126 receives at least one input condition for at least one data category and generates a prediction for the future using the ensemble of models for such data category).  

	Regarding Claim 10, Padmanabhan in view of Hild teaches the limitations contained in parent Claim 1. Padmanabhan further teaches:
	wherein the plurality of statistical models comprise one or more of a constant model, a linear model, and a quadratic model (Padmanabhan in par 0049, further teaches that the system 100 further includes a data acquisition module 120, an ensemble module 122, a training module 124, and an execution module 126. The system 100 can use machine learning models and/or statistical models. The one or more models can include any suitable machine learning approach or paradigm; for example, neural networks, tree-based models (for example, Random Forest, XGBoost, or the like), extrapolation models (for example, Linear Regression), or the like).

	Regarding Claim 12,  Padmanabhan in view of Hild teaches the limitations contained in parent Claim 1. Padmanabhan further teaches:
	wherein the computer executable instructions further cause the processor to: 
	automatically execute when receiving new data from the source (Padmanabhan in par 0064 and Fig. 3, further teaches that at block 312, the execution module 126 receives at least one input condition for at least one data category and generates a prediction for the future using the ensemble of models for such data category).

	Regarding Claim 13, Padmanabhan in view of Hild teaches the limitations contained in parent Claim 1. Padmanabhan further teaches:
	wherein the current and historical data are time-series- based data (Padmanabhan in par 0010, teaches that the historical dataset is a time series detailing changes to one or more of the performance characteristic(s) over the timespan. The historical dataset may also include configuration data detailing at least some aspects of the computing environment's system configuration. After generating the historical datasets, the computing environments can transmit their respective historical datasets to a centralized serve. Padmanabhan in par 0017, further teaches that the computing environment 102a can execute its copy of the software application 104a and log values 118a related to various performance characteristics (e.g., disk usage, memory usage, or processor usage) periodically, such as every minute, hour, or day. The logged values 118a can form part of a historical dataset 106a, which is a time series indicating these logged values 118a over time).  

	Regarding Claim 14, Padmanabhan in view of Hild teaches the limitations contained in parent Claim 1. Hild further teaches:
	wherein data points are deemed to be expected if one or more of the following is satisfied: the data point is outside of a 95% prediction interval built on a pre-processed dataset; and the data point is outside of the 95% prediction interval from the pre-processed data that was reverted back to an original scale (Hild in par 0026, further teaches that the anomaly detection software 122 may include a range of expected values for a performance characteristic associated with the software application. The range of expected values may be derived from the historical data 106. The anomaly detection software 122 can analyze the forecast 114 based on this range of expected values and flag values that fall outside the range as anomalous. For example, the anomaly detection software 122 can analyze the forecast 114 to determine whether any of its values exceeds an upper limit T (e.g., as shown by the dashed line in FIG. 3). If so, the anomaly detection software 122 can flag that value as anomalous. Additionally or alternatively, the anomaly detection software 122 can analyze the forecast 114 for unexpected patterns of values that substantially deviate (e.g., deviate by at least a threshold amount) from the historical data 106a-n and flag such patterns as anomalous. The anomaly detection software 122 can then provide one or more alerts to a user based on the flagged values to indicate the potential anomalies. In some examples, the anomaly detection software 122 can provide the alerts to the user by transmitting the alerts to a client device 124 associated with the user, such as the user's mobile phone, laptop computer, or desktop computer.
	Hild determine whether any of its values exceeds an upper limit T, however, Padmanabhan in view of Hild does not specifically disclose that the limit is 95%.
	However, It would have been obvious to try (See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1397 (U.S. 2007) and MPEP § 2143(E)). Before the effective filing date of the claimed invention, there was a recognized problem or need in the art. Namely setting a threshold associated with the forecast to determine if a value is expected or not. Hild teaches setting up the threshold or limit in a graphical representation (See Hild’s par 0002 and 0026). One of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success because the threshold of Hild can be set up to 95% as claimed, because 95% is a value that the user choose to determine if a data point is deemed expected.
	
	Regarding Claim 15,  Padmanabhan in view of Hild teaches the limitations contained in parent Claim 1. Padmanabhan further teaches:
	wherein the computer executable instructions further cause the processor to: 
	receive via the data interface raw data from the source (Padmanabhan in par 0002, teaches that data science, and in particular, machine learning techniques can be used to solve a number of real world problems. In order to solve such problems, machine learning models are trained with a dataset such that a trained model can be used to automatically discover features or classifications from raw data; and use such determinations to perform a task, such as make predictions or forecasts); and 
	However, Padmanabhan does not specifically disclose apply at least one data integrity operation on the raw data. 
	Hild teaches in par 0011, that the centralized server can receive the historical datasets and convert them into training data for a machine-learning model, such as a neural network, a support vector machine, a Bayesian classifier, or any combination of these. In some examples, converting the historical datasets into the training data may involve normalizing the historical datasets, removing data from the historical datasets, adding data to the historical datasets, or any combination of these. For example, this conversion may involve anonymizing the historical datasets to protect the identities of the computing environments or users thereof. As used herein, “anonymizing” can adding noise (e.g., random or excess data) into the historical datasets or removing metadata that is potentially identifying from the historical data.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Hild with the teachings as in Padmanabhan in order to provide the user with a machine learning model to analyze data. The motivation for doing so would have been to provide the user with insight associated with a forecast associated with the source data, thus facilitating the user with important data that prevent failures and helps with allocation of resources (See Hild’s par 0008 – 0009).

	Regarding Claim 16,  Padmanabhan in view of Hild teaches the limitations contained in parent Claim 1. Hild further teaches:
	wherein the at least one data integrity operation comprises any one or more of: a missing data check, a dataset size check, and date formatting operation to generate a valid time-series (Hild in par 0021, further teaches that the centralized server 101 can receive the historical datasets 106a-n and convert them into training data 108. Converting the historical datasets 106a-n into the training data 108 can involve aggregating them together, normalizing them, removing data from them, adding data to them, or otherwise processing the historical datasets 106a-n such that they are suitable for use during a subsequent training process. For example, the centralized server 101 may anonymize the historical datasets 106a-n. Alternatively, the computing environments 102a-n may anonymize the historical datasets 106a-n prior to transmitting them to the centralized server 101. The training data 108 can include relationships between time, the configuration data 120a-n for the computing environments 102a-n, and/or the values 118a-n of the performance characteristics).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Hild with the teachings as in Padmanabhan in order to provide the user with a machine learning model to analyze data. The motivation for doing so would have been to provide the user with insight associated with a forecast associated with the source data, thus facilitating the user with important data that prevent failures and helps with allocation of resources (See Hild’s par 0008 – 0009).
	
	Regarding Claim 17, this claim merely recites a method of examining data from a source used in downstream processes comprising instructions as similarly recited in Claim 1. Accordingly, Padmanabhan in view of Hild discloses/teaches every limitation of Claim 17, as indicated in the above rejection of Claim 1.

	Regarding Claim 18, this claim merely recites a method of examining data from a source used in downstream processes comprising instructions as similarly recited in Claim 3. Accordingly, Padmanabhan in view of Hild discloses/teaches every limitation of Claim 18, as indicated in the above rejection of Claim 3.

	Regarding Claim 19, this claim merely recites a method of examining data from a source used in downstream processes comprising instructions as similarly recited in Claim 4. Accordingly, Padmanabhan in view of Hild discloses/teaches every limitation of Claim 19, as indicated in the above rejection of Claim 4.

	Regarding Claim 20, this Claim merely recites a non-transitory computer readable medium for examining data from a source used in downstream processes, the computer readable medium comprising computer executable instructions as similarly recited in Claim 1. Accordingly, Padmanabhan in view of Hild discloses/teaches every limitation of Claim 20 as indicated in the above rejection of Claim 1.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Padmanabhan in view of Hild and in further view of Achin et al. (US 2018/0060744) (hereinafter, Achin).

	Regarding Claim 6, Padmanabhan in view of Hild teaches the limitations contained in parent Claim 5. 
	However, Padmanabhan in view of Hild does not specifically disclose wherein generating the new forecast using the selected model comprises executing the selected model with a parameter having a smallest sum of R-squared from the forecasting and comparing. 
	Achin teaches a predictive modeling method may include obtaining a fitted, first-order predictive model configured to predict values of output variables based on values of first input variables; and performing a second-order modeling procedure on the fitted, first-order model, which may include: generating input data including observations including observed values of second input variables and predicted values of the output variables (See Achin’s Abstract).
	Achin in par 0200 – 0201 – further teaches that the exploration engine 110 initiates execution of the modeling techniques in accordance with the resource allocation schedule. Execution of a set of modeling techniques may comprise training one or more models on a same data sample extracted from the dataset. At step 436 of method 400, the exploration engine 110 monitors the status of execution of the modeling techniques. When a modeling technique is finished executing, the exploration engine 110 collects the results (step 438), which may include the fitted model and/or metrics of model fit for the corresponding data sample. Such metrics may include any metric that can be extracted from the underlying software components that perform the fitting, including, without limitation, Gini coefficient, r-squared, residual mean squared error, any variations thereof, etc.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Achin with the teachings as in Padmanabhan and Hild to consider the R-squared when executing the model. The Motivation for doing so would have been to provide a model that provide result with accuracy (See Achin’s par 0418). 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Padmanabhan in view of Hild and in further view of Mun (US 2015/0088783) (hereinafter, Mun).

	Regarding Claim 11, Padmanabhan in view of Hild teaches the limitations contained in parent Claim 10. 
	However, Padmanabhan in view of Hild does not specifically disclose wherein the constant model comprises applying a single exponential smoothing, the linear model comprises applying a double exponential - 24 - 23682965.1smoothing, and the quadratic model comprises applying a triple exponential smoothing.  
	Mun in par 0491, teaches that forecasting is the act of predicting the future whether it is based on historical data or speculation about the future when no history exists. When historical data exists, a quantitative or statistical approach is best, but if no historical data exist, then a qualitative or judgmental approach is usually the only recourse. There are eight common time-series models, segregated by seasonality and trend. For instance, if the data variable has no trend or seasonality, then a single moving-average model or a single exponential-smoothing model would suffice. Mun in par 0502 – 0503, further teaches that the double exponential smoothing method is used when the data exhibit a trend but no seasonality. This model is not appropriate when used to predict cross-sectional data. Double exponential smoothing applies single exponential smoothing twice, once to the original data and then to the resulting single exponential smoothing data. An alpha weighting parameter is used on the first or single exponential smoothing (SES), while a beta weighting parameter is used on the second or double exponential smoothing (DES). This approach is useful when the historical data series is not stationary. The software finds the optimal alpha and beta parameters automatically through an optimization process that minimizes the forecast errors.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Mun with the teachings as in Padmanabhan and Hild to apply a double exponential smoothing to the variable historical data of Padmanabhan. The motivation for doing so would have been to find the optimal parameters, thus minimizing forecast errors (See Mun’s par 0503). 

Response to Arguments
Applicant's arguments filed 08/11/2022 have been fully considered but they are not persuasive. 
	(1) Applicant indicates that as the specification itself makes clear, the claims recite an inventive concept by requiring a specific set of ordered steps that go beyond the abstract idea identified by the district court and improve upon the prior art by providing a simple method that yields higher security. Applicant submits that the amended claims similarly incorporate a technical benefit and recite concrete, non-conventional steps.
	The examiner respectfully disagrees.
	MPEP recites “after determining that a claim recites a judicial exception in Step 2A Prong One, examiners should evaluate whether the claim as a whole integrates the recited judicial exception into a practical application of the exception in Step 2A Prong Two. A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception” See MPEP 2106.04(d).
	“A claim reciting a judicial exception is not directed to the judicial exception if it also recites additional elements demonstrating that the claim as a whole integrates the exception into a practical application. One way to demonstrate such integration is when the claimed invention improves the functioning of a computer or improves another technology or technical field. The application or use of the judicial exception in this manner meaningfully limits the claim by going beyond generally linking the use of the judicial exception to a particular technological environment, and thus transforms a claim into patent-eligible subject matter. Such claims are eligible at Step 2A because they are not "directed to" the recited judicial exception.
	The courts have not provided an explicit test for this consideration, but have instead illustrated how it is evaluated in numerous decisions. These decisions, and a detailed explanation of how examiners should evaluate this consideration are provided in MPEP § 2106.05(a). In short, first the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. Second, if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. The claim itself does not need to explicitly recite the improvement described in the specification (e.g., "thereby increasing the bandwidth of the channel")” See MPEP 2106.04(d)(1).
	Here, the claims does not reflect the disclosed improvement in applicant disclosure, the claim itself does not need to explicitly recite the improvement described in the specification. Applicant’s disclosure in paragraph 0021, recites in part “…would benefit from a way to automatically or within minimal effort, examine and check the quality and integrity of the data”..  “the tool can run data integrity checks in order to determine potential errors or anomalies and provide an output, such a report or flag in a graphical user interface (GUI), or by interrupting or stopping a process that uses the data until the potential errors or anomalies are investigated. In this way, data integrity can be vetted in advance of a process that is downstream from a source of data”.	However, the claim is receiving data including two periods of time, and using a statistical model generating a forecast of the second period using the first period and comparing the forecast with the second period to identify unexpected values. The claim is not identifying the quality or integrity of the data the claim is not determining any missing datapoints or stopping or interrupting the process if unexpected results are identified. Accordingly, the claims does not reflect the disclosed improvement.
	Applicant further indicates that the claims incorporate the technical benefits as discussed in paragraph 0040 and 0075 in some embodiments. However, as indicated above, the claim does not reflect the disclosed improvements, thus the claims are not incorporating the technical benefit.
Accordingly, the Examiner maintains the previously set forth rejection under 35 U.S.C. 101 of Claims 1 – 4 and 7 – 20.
	(2) Applicant indicates: that the Examiner has already conceded that Padmanabhan fails to teach the amended limitation of “generate a new forecast, using the selected model” of the limitation “generate a new forecast, using the selected model, predicting occurrences during the second period of time, the occurrences already described by the set of current data”. Applicant submits that Hild fails to cure the deficiencies of Padmanabhan. Hild is focused on pre-emptive identification of issues based on forecast of future performance. The passages of Hild cited by the Examiner teach detecting anomalies in the forecast, and not identify any data points in the set of current data with unexpected values. Achin and Mun fail to cure the deficiencies of Padmanabhan and Hild, and as a result none of the prior art teaches amended claim 1.
	The examiner respectfully disagrees.
	Claim 1 recites “generate a new forecast, using the selected model, predicting occurrences during the second period of time, the occurrences already described by the set of current data".
	Padmanabhan teaches receiving historical data, the historical data including previous outcomes of a plurality of events associated with a plurality of data categories (See Padmanabhan’ s Abstract). Padmanabhan in par 0051, further teaches applying the model on a set of “validation” events to ensure that the ensemble of models does not act unexpectedly on unseen data.
	Padmanabhan in par 0062 – 0063, and Fig. 3, further teaches that the training module 124 can validate the optimal model ensembles determined by the ensemble module 122. The validation includes testing the values of the optimal model ensembles with a set of data from the historical data that is different than the data in the historical data that was used to train the candidate models. For example, in the product sales prediction example, the training data can be associated with sales that occurred in 2016 and the validation data can be associated with sales that occurred in 2017. Padmanabhan in par 0064 and Fig. 3, further teaches that at block 312, the execution module 126 receives at least one input condition for at least one data category and generates a prediction for the future using the ensemble of models for such data category.
	Accordingly, 	Padmanabhan is using a model to validate historical data. For example the model is being tested for dales occurred in 2017 using a model that was trained using data from 2016. 
	Hild teaches a computing device that can convert the historical datasets into training data for a machine-learning model, and train the machine-learning model. This can yield a trained machine-learning model configured to generate a forecast of the performance characteristic for the software application over a future timespan (See Hild’s Abstract). Hild in par 0022, further teaches that after generating the training data 108, the centralized server 101 can train a machine-learning model 110 based on the training data 108. 
	Hild in par 0023, further teaches that the centralized server 101 can transmit the trained machine-learning model 112 back to the computing environments 102a-n, which in turn can execute the trained machine-learning model 112 to generate respective forecasts. For example, FIG. 1 depicts an example in which the centralized server 101 transmits the trained machine-learning model 112 to the computing environments 102n (as shown by the dashed arrow), which in turn can execute the trained machine-learning model 112 to generate forecast 114. 
	Hild in par 0024 – 0027 and Fig. 3, further teaches that forecast 114 can be automatically analyzed for anomalies with anomaly detection software 122. The anomaly detection software 122 can analyze the forecast 114 for one or more anomalies indicating potential problems related to the software application. The computing environment 102n may generate the forecast 114 and then transmit it to the centralized server 101, which can receive the forecast 114 and analyze it for anomalies using the anomaly detection software 122. The centralized server 101 can then transmit any applicable alerts back to the computing environment 102n, so that a user can take appropriate action. The anomaly detection software 122 may include a range of expected values for a performance characteristic associated with the software application. The range of expected values may be derived from the historical data 106. The anomaly detection software 122 can analyze the forecast 114 based on this range of expected values and flag values that fall outside the range as anomalous. The anomaly detection software 122 can then provide one or more alerts to a user based on the flagged values to indicate the potential anomalies. 
	In par 0027, Hild further teaches another example in which the performance improvement software 126 can then feed the group of adjusted inputs into the trained machine-learning model 112 to produce a group of adjusted forecasts. The performance improvement software 126 can then compare each adjusted forecast in the group to the initial forecast to determine which of the forecasts is the “best” according to one or more predefined criteria, which may be set by a user or predefined. If one of the adjusted forecasts in the group is “better” than the initial forecast, the performance improvement software 126 can output details to the user about the variable values that it adjusted (in the system information) to obtain the improved prediction, so that the user can implement those changes or the system 100 can automatically implement those changes. 
	Accordingly, Padmanabhan teaches the using of historical data to train and model and using a model to validate the historical data by executing the model to for a set of data to validate another known set of data. While Hild teaches a method that uses historical data to train a model and generates a plurality of forecast and compare the forecast using an anomaly detection software to identify unexpected values in the generated forecast.
	Therefore, Padmanabhan in view of Hild teaches or suggests  “generate a new forecast, using the selected model, predicting occurrences during the second period of time, the occurrences already described by the set of current data".

	(3) Applicant argues that none of Padmanabhan Hild, Achin and Min alone or in combination teach amended Claim 5. Hild, relied upon by the Examiner, does not disclose the claimed third and fourth period of time. Hild teaches using different machine configuration parameters to determine which configuration is predicted to have the best performance based solely on the forecast. .
	The Examiner respectfully disagrees.
	Applicant significantly amended claim 5, this changing the interpretation of the claim. Previously cited art Padmanabhan discloses Claim 5 as presented.
	Padmanabhan in par 0062 – 0063, and Fig. 3, further teaches that the training module 124 can validate the optimal model ensembles determined by the ensemble module 122. The validation includes testing the values of the optimal model ensembles with a set of data from the historical data that is different than the data in the historical data that was used to train the candidate models. For example, in the product sales prediction example, the training data can be associated with sales that occurred in 2016 and the validation data can be associated with sales that occurred in 2017. Padmanabhan in par 0064 and Fig. 3, further teaches that at block 312, the execution module 126 receives at least one input condition for at least one data category and generates a prediction for the future using the ensemble of models for such data category.
	Accordingly, Padmanabhan teaches a method in which a first period of data is used to train a model and to validate a second period of data by applying a forecast using the first period. However, Padmanabhan in par 0045, further teaches that the selection of the model can be re-run periodically, for example every month, to update the ensemble model configuration. Accordingly, Padmanabhan teaches or suggests repeating the process, thus teaches or suggest a plurality of periods of time.
	Furthermore, the examiner noted that  forecasting the data for a fourth period of time using the data of a third period is not different than forecasting the second period of time using the first period of time, because both are validating the obtained data.
Applicant's remaining arguments with respect to claims are substantially encompassed in the arguments above, therefore examiner responds with the same rationale.
For at least the foregoing reasons, Examiner maintains prior art rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL MERCADO VARGAS whose telephone number is (571)270-1701. The examiner can normally be reached M-F 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIEL MERCADO/Primary Examiner, Art Unit 2176